Citation Nr: 1400116	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-18 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder tendinopathy (hereinafter "left shoulder disability"), to include as secondary to service-connected right knee instability.

2.  Entitlement to an increased rating (evaluation) in excess of 10 percent for right knee instability.

3.  Entitlement to an increased rating (evaluation) in excess of 10 percent for right knee arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1980 to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified at a Board hearing held at the RO (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript has been procured and is of record.

In March 2011, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for additional development.  With respect to the Veteran's claim for service connection for a left shoulder disability, the Board is granting the full benefit sought on appeal; therefore, any question of compliance with the terms of the March 2011 remand is now moot with regard to this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

With respect to the increased rating claims on appeal, as directed by the remand instructions, the AMC sent the Veteran a development letter in March 2011 requesting evidence or the Veteran's authorization to assist in obtaining additional medical evidence.  The Veteran did not respond to the March 2011 letter.  The AMC also obtained additional VA treatment records and associated them with the claims file.  Finally, the Veteran was provided a VA examination to assess the current severity of his service-connected right knee disabilities in April 2011.  As will be discussed below, the Board finds the April 2011 VA examination thorough and adequate and in compliance with the Board's remand instructions with regard to the issues of service connection for a left shoulder disability and an increased rating for right knee arthritis.  Therefore, the Board finds there has been substantial compliance with the prior Board remand orders with regard to those issues.  See id.; D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA"/VBMS system to insure a total review of the evidence.  

The issue of entitlement to service connection for left knee instability has been raised (see December 2010 private treatment letter and March 2011 Board remand) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating in excess of 10 percent for right knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

  
FINDINGS OF FACT

1.  The current left shoulder disability is causally related to the service-connected right knee instability.

2.  For the entire rating period, the Veteran's right knee arthritis has been manifested by painful motion, weakness, stiffness, antalgic gait, some joint effusion, and decreased speed of joint motion that are productive of noncompensable limitation of motion.

4.  For the entire rating period, the Veteran's right knee arthritis has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, dislocation or removal of semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left shoulder disability as secondary to service-connected right knee instability have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for a left shoulder disability, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Additionally, the Board is remanding the issue of an increased rating in excess of 10 percent for right knee instability for additional development.

With respect to the claims for an increased rating for right knee arthritis, the RO provided notice the Veteran in February 2008, prior to the initial adjudication of the claim in May 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The February 2008 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the March 2010 Board hearing transcript, a copy of the March 2011 Board remand, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See            38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2008 and April 2011.  Prior to the April 2011 VA examination, the Veteran asserted that his service-connected right knee disabilities had worsened.  VA's General Counsel has interpreted that, when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2013).  Accordingly, pursuant to a March 2011 Board remand, the Veteran was afforded another VA examination in April 2011.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the April 2011 VA examination or contended that his disability has worsened since the most recent VA examination.  

The Veteran testified at a December 2010 Travel Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for a Left Shoulder Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The condition at issue, a left shoulder disability (diagnosed as tendinopathy) is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See         38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the theory of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As discussed below, because service connection for the Veteran's left shoulder disability is being granted secondary to service-connected right knee instability (under 38 C.F.R. § 3.310), other theories of entitlement to the service connection, such as direct and presumptive service connection, are rendered moot.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran filed the claim in December 2007 seeking, among other things, service connection for a left shoulder disability, claimed as secondary to the service-connected right knee.  In the December 2007 claim, the Veteran contended that, two years prior, his right knee gave way and he began falling, but that he caught himself with his left arm, which caused his shoulder to give way such that he felt something pull and started to have pain.  The Veteran stated he has experienced pain and loss of range of motion in his left shoulder since this incident.  In an April 2008 written statement, the Veteran asserted that his right knee gave in going down a flight of stairs in 2005 and that he injured his left shoulder.  

In a May 2009 substantive appeal (VA Form 9), the Veteran reported that he had a minor muscle sprain to his left shoulder in 2003 that healed completely over the course of a week.  The Veteran reported that his right knee gave out in 2005 causing him to fall over a railing and that, when he grabbed the railing with his left shoulder he heard a snap.  The Veteran stated that he had no problems with the left shoulder after 2003 until the 2005 incident that he contends was caused by his service-connected right knee instability.  

At the December 2010 Board hearing, the Veteran testified that, approximately four years prior, while inspecting a new building with a former coworker who is now deceased, he was walking down a set of stairs and his right knee gave out.  The Veteran stated he grabbed the railing with his left arm as he fell causing his arm to go back too far and snap.  The Veteran stated that about two to three weeks after this event his left shoulder continued to hurt and he went to a private doctor and was given cortisone shots.  The Veteran reported subsequently having an MRI of the left shoulder conducted at a VA medical center (VAMC) revealing a pocket in his shoulder.  The Veteran testified that he had not had any injury to his left shoulder prior to this incident.  The Veteran stated that he did not file a Workers Compensation claim for the left shoulder injury because he did not initially know anything was wrong due to the gradual onset of pain following the incident.  

The Veteran has a current left shoulder disability.  A March 2008 VA treatment record notes, based on review of an MRI of the left shoulder, a moderate amount of tendinopathy of the supraspinatus tendon as well as synovial hypertrophy of the superior and inferior border of the acromioclavicular joint that may represent early degenerative arthrosis related changes with minimal narrowing of the supraspinatus outlet.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence supports a finding that the Veteran's left shoulder disability is casually related to the service-connected right knee instability.  

The Board finds that the Veteran has consistently and credibly reported that his right knee gave way in 2005 resulting in an injury to his left shoulder.  Additionally, the Veteran's report is supported by other evidence of record, specifically an October 2005 private treatment record noting that the Veteran complained of left shoulder pain resulting from when his knees gave out on a set of stairs a few weeks prior.  The record notes that the Veteran reported grabbing the railing to stop his fall and as a result injured his left shoulder.  A December 2007 VA treatment record notes that the Veteran reported left shoulder pain since his knee gave way two years prior that caused him to hit his left shoulder.  The May 2008 VA examination report included a diagnosis of left shoulder tendinopathy with decreased left shoulder range of motion.  Therefore, the Board finds that the Veteran's lay statements are competent and credible evidence of the 2005 left shoulder injury.  

In May 2008, the Veteran underwent a VA examination.  The Veteran reported that his service-connected right knee gave out in 2005 when on stairs causing him to grab the stair railing from behind to prevent a fall.  The Veteran reported pulling his left shoulder in the process and that he heard a popping noise in the left shoulder.  The Veteran stated he has had left shoulder pain ever since and now has reduced range of motion in the shoulder.  The Veteran reported that he had a left shoulder MRI performed by a private doctor in 2005 that did not reveal any pathology.  Upon review of the Veteran's claims file, the VA examiner noted that the Veteran reported left shoulder pain in an October 2005 private treatment record, then did not report left shoulder pain when he first received VA treatment in August 2007, but did mention left shoulder pain after a fall in 2005 to a VA primary care physician in December 2007.  The May 2008 VA examiner noted that the Veteran injured his left shoulder at the gym in August 2003.  However, review of the evidence of record demonstrates that the August 2003 private treatment record notes that the Veteran had injured his right shoulder while at the gym.

The May 2008 VA examiner diagnosed the Veteran with left shoulder tendinopathy with decreased left shoulder range of motion.  The VA examiner opined that whether the Veteran's left shoulder disability was at least as likely as not related to the service-connected right knee degenerative arthropathy and instability could not be resolved without resorting to mere speculation stating that she could not provide an opinion as to whether the 2005 event has caused left shoulder pain for three years.  The VA examiner noted that there was medical documentation that the Veteran sought medical attention in 2005 for left shoulder pain, but that it was also reasonable to assume that the Veteran used both arms actively while working as a sheriff after service separation.  The VA examiner stated that it was not possible to provide an opinion as to whether the event in 2005 caused the left shoulder tendinopathy in 2008.  The May 2008 VA examination opinion is speculative and inconclusive in nature; therefore, the Board assigns it little probative weight.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In April 2011, the Veteran underwent a VA examination.  The Veteran reported that he injured his left shoulder in 2005 when he grabbed onto a support after his service-connected right knee gave out descending stairs and that he pulled the left shoulder.  The Veteran denied having any problems with his left shoulder until 2005.  The Veteran reported decreased range of motion in the left shoulder with pain and that he takes over the counter medication.  The VA examination report notes pain and decreased speed of joint motion in the left shoulder.  The VA examiner diagnosed the Veteran with moderate amount of tendinopathy of the left supraspinatus tendon, left shoulder early degenerative arthrosis, and reduced left shoulder range of motion.

The April 2011 VA examiner opined that if accepting as credible the Veteran's statements with regard to the service-connected right knee giving out in 2005 that caused him to fall and grab on to a rail to prevent another fall causing him to pull out his left shoulder, then it is at least as likely as not that the left shoulder tendinopathy was caused or aggravated by the service-connected right knee instability and/or military service.  The VA examiner noted that medical data shows left shoulder abnormalities starting in 2005 after the Veteran fell.  

The Board accords the April 2011 VA examination report great probative weight.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  As stated above, the Board has found the Veteran's report of the 2005 left shoulder injury to be credible.  As such the Board finds that the April 2011 VA examination report based on the Veteran's lay statements to be competent medical evidence in support of the claim. 

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left shoulder disability is causally related to his service-connected right knee instability.  Thus, the criteria for service connection for a left shoulder disability, as secondary to service-connected right knee instability, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Right Knee Arthritis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as will discuss in more detail below, the Board finds that staged ratings for any of the Veteran's knee disabilities is not appropriate in this case.

The Diagnostic Codes relevant to this case are 5003, 5010, and 5256-5263.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

The Veteran is right side dominant as noted on the May 2008 and April 2011 VA examination reports.  

The Veteran is in receipt of a 10 percent disability rating for right knee arthritis with painful motion that is manifested to a noncompensable (less than 10 percent) degree under Diagnostic Code 5010-5003.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).     38 C.F.R. § 4.71a.  

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).  

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§  4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran contends that his right knee disabilities have increased in severity entitling him to a higher disability evaluation.  In a May 2009 written statement, the Veteran asserted that he has an abnormal gait.  In a May 2009 substantive appeal (VA Form 9), the Veteran contended that he has pain and swelling in his right knee and has had episodes of incapacitation due to his right knee conditions.  In a September 2009 written statement, the Veteran contended that the severity of his knee conditions has caused him to walk with an abnormal gait.  In an August 2010 written statement, the Veteran, through his representative, contended that his right knee symptoms include pain and limitation of motion. 

At the December 2010 Board hearing, the Veteran reported that he can walk without pain for approximately one half of a mile.  The Veteran reported sitting is also painful and that riding in a car is difficult as he has to stretch his legs out because of the pain.  The Veteran stated that his right knee is stiff, especially if he sits more than two hours and that, if he sits to long, he has to use a cane until his right knee stretches out and the pain goes away.  The Veteran stated that, if he sits to long, he has to use a cane until his right knee stretches out and the pain goes away.  The Veteran stated that the pain in his knee increases throughout the day.  The Veteran reported taking Ibuprofen to help him sleep at night because his legs twitch and he has pain in his knees.  The Veteran stated that he cannot exercise or do yard work on uneven surfaces because of his right knee and that standing too long is painful.

Having reviewed the evidence of record, both lay and medical, the Board finds that the criteria for an increased rating greater than 10 percent for the Veteran's right knee arthritis have not been met or more nearly approximated for the entire rating period.  For the entire rating period, the Veteran's right knee arthritis has been manifested by painful motion, weakness, stiffness, antalgic gait, some joint effusion, and decreased spend of joint motion that are productive of noncompensable limitation of motion.

A June 2006 private treatment record notes that the Veteran dislocated his patella getting out of bed and that the Veteran was prescribed a cane for joint pain.  A July 2007 private treatment record notes right knee pain secondary to underlying early osteoarthritis.  The record indicates that the Veteran had a small joint effusion in his right knee with full extension and flexion to 110 degrees.  A subsequent July 2007 private treatment record notes osteoarthritis of the right knee with joint effusion and full extension and flexion of the right knee.  Another July 2007 private treatment record notes mild to moderate joint effusion of the right knee with full extension and flexion to 110 degrees.  An August 2007 VA treatment record notes that the Veteran reported right knee pain and was using a cane.  A November 2007 VA treatment record notes, based on review of imaging studies, narrowing and subchondral sclerosis of the medial lateral compartments of the knee joint as well as joint effusion.  

In May 2008, the Veteran underwent a VA examination.  The Veteran reported that his right knee had worsened in the past 12 months.  The Veteran reported that he cannot drive for more than two hours due to right knee pain, after which he has to stop and stretch out his right knee.  The Veteran stated that he is not currently taking any medication for right knee issues.  The Veteran reported being able to stand for 15 to 30 minutes without rest and being able to walk between one fourth and two miles.  The VA examination report notes that no assistive aids are needed for walking.  The VA examination report notes pain and weakness, but no stiffness.  The report notes no evidence of abnormal weight bearing.  

Range of motion testing reflects right knee flexion from 0 to 112 degrees with active painful motion at 60 degrees.  The VA examination report notes no additional range of motion loss due to pain, weakness, fatigue, or incoordination following repetition.  The report indicates that the impairment right knee joint range of motion during flexion is caused by pain.  The VA examination reports notes malalignment, painful motion, and instability of the right knee.  The VA examiner diagnosed the Veteran with degenerative arthropathy of the right knee joint.  The VA examination report notes that the Veteran's right knee conditions have mild effects of daily activities of chores and traveling and moderate effects on exercise and sports.

An August 2008 VA treatment record, based on review of imaging studies, notes moderate osteoarthritic changes throughout the right knee.  September and November 2008 private treatment records note right leg pain.  October 2008 and August 2009 VA treatment records note range of motion intact for all joints.  A September 2010 VA treatment record notes that the Veteran denied joint pain, swelling, myalgia, atrophy, and cramps.  

In a December 2010 written statement, a private physician stated that the Veteran has significant anterior knee pain due to patella maltracking and that the Veteran's bilateral knee pain symptoms were worsening.  The private physician reported that the Veteran has difficulty with prolonged sitting, going up and down stairs, and arising from a seated position.  The private physician notes that the Veteran's X-rays are consistent with severe chronic bilateral patella maltracking with underlying severe patella arthritis.  A February 2011 VA treatment record notes right knee pain and swelling.  

At the April 2011 VA examination, the Veteran stated that he is no longer able to run, climb stairs without holding onto a rail, climb ladders or climb hills.  The Veteran reported that his right knee has become progressively worse since onset and that he currently treats his right knee condition with over the counter medication as needed.  The Veteran reported being able to stand up to one hour and walk more than one fourth of a mile but less than one mile.  The VA examination report notes symptoms of giving way, instability, pain, stiffness, clicking or snapping, and decreased speed of joint motion in the right knee.  The report notes no deformity, weakness, incoordination, episodes of dislocation or subluxation, episodes of locking, effusion, symptoms of inflammation, or flare-ups of joint disease.  The Veteran's gait was noted to be antalgic.  

Range of motion testing noted objective evidence of pain with active motion of the right knee with flexion to 108 degrees and extension to 0 degrees.  Objective evidence of pain was noted following repetitive motion, but there was no additional limitation of range of motion upon repetition.  The VA examiner diagnosed the Veteran with degenerative arthropathy of the medial lateral compartments of the right knee joint.

Based on the above, the evidence of record does not establish that the Veteran's right knee arthritis warrants an evaluation in excess of 10 percent disability for any period on appeal.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra for the entire appeal period, specifically the additional limitations of motion due to pain, in reaching its finding that the Veteran has limitation of motion to a noncompensable degree.  Although May 2008 and April 2011 VA examinations reports note that the Veteran experienced pain, such findings do not provide for a higher disability rating than 10 percent in this case.  While the VA examination reports indicated pain upon motion, even considering the active painful motion at 60 degrees of flexion evidenced at the May 2008 VA examination, the degree of impairment does not warrant a higher evaluation based on limitation of motion.  

In this regard, as noted above, the Veteran had near full range of motion during the appeal period even with consideration of pain that limits motion.  The range of motion for extension has been consistently 0 degrees in both VA examinations as well as in the October 2008 and August 2009 VA treatment records and the July 2007 private treatment records, which does not warrant a compensable rating based on extension.  See 38 C.F.R. § 4.71a, DC 5261.  The range of motion for flexion was 110 degrees in July 2007, as noted on private treatment records; 112 degrees, both initially and upon repetition, at the May 2008 VA examination, with active painful motion at 60 degrees; and, 108 degrees, both initially and upon repetition, at the April 2011 VA examination.  None of the range of motion measures warrants a compensable rating based on flexion.  See id., DC 5260.  

During the entire appeal period, the limitation of motion did not reveal extension limited to 15 degrees or more, or flexion limited to 30 degrees or less as needed for a 20 percent evaluation, even with consideration of the additional limitation due to pain.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Therefore, a higher disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of extension and flexion.  38 C.F.R. § 4.71a.

The Board finds that no higher or separate schedular rating is warranted under any of the other codes pertaining to the knee.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  The May 2008 and April 2011 VA examinations report note no joint ankylosis.  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A November 2007 VA treatment record notes, based on MRI evidence, marked thinning of the articular cartilage of the lateral patellar facet.  The record indicates myxoid degeneration of the posterior horn of the medial meniscus and that a tear could not be completely ruled out.  The May 2008 and April 2011 VA examination report note no meniscus abnormalities, but diagnose the Veteran with myxoid degeneration of the posterior horn of the medial meniscus.  The May 2008 VA examination report notes one episodes of joint effusion.  The April 2011 VA examination report notes no joint effusion.  At the December 2010 Board hearing, the Veteran stated that his private doctor said there was no cartilage left in his right knee based on X-ray evidence.  The April 2011 VA examiner noted, based on a review of the claims file, that the Veteran's right knee is without cartilage and will need a replacement in the future.  The evidence of record does not support a finding that the Veteran has any dislocation of cartilage and rather the May 2008 and April 2011 VA examination reports noted no meniscus abnormalities.  As such, Diagnostic Code 5258 does not apply.  Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage; however, the highest available rating under Diagnostic Code 5259 is 10 percent; thus, it does not allow for a higher rating.  Id.

Finally, there is no evidence of record of any scars associated with the right knee disabilities nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

Based on the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee arthritis for the entire rating period.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, entitlement to a rating in excess of 10 percent for the Veteran's right knee arthritis for the entire period must be denied.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the right knee arthritis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee arthritis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right knee arthritis has been manifested by painful motion, weakness, stiffness, antalgic gait, some joint effusion, and decreased spend of joint motion that are productive of noncompensable limitation of motion.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59); and contemplate ratings based on limitation of motion (Diagnostic Codes 5260, 5261), including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the right knee arthritis to the rating schedule, the degree of disability of each throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right knee arthritis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  At the December 2010 Board hearing, the Veteran reported that he is currently working.  At the April 2011 VA examination, the Veteran reported that he is currently working full-time as a security coordinator in a school system.  Thus, the Board finds that Rice is inapplicable since there is no evidence of record of unemployability due to the Veteran's service-connected right knee disability, and the Veteran has not asserted TDIU due to the service-connected knee disability.





ORDER

Service connection for a left shoulder disability, as secondary to service-connected right knee instability, is granted.

An increased rating in excess of 10 percent for right knee arthritis is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim for an increased rating in excess of 10 percent for right knee instability.  See 38 C.F.R. § 19.9 (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  Id.  

As a result of the March 2011 Board remand, the Veteran was afforded a VA examination in April 2011 to determine the current severity and impairment of the Veteran's service-connected right knee disability.  The Board remand, in pertinent part, instructed the VA examiner to report whether the Veteran has any recurrent instability or lateral subluxation of the right knee and, if so, to describe whether such instability or subluxation is slight, moderate, or severe in degree.  The Board finds that the April 2011 VA examination report, in regard to the Veteran's service-connected right knee instability, is inadequate because the VA examiner, while indicating the Veteran had right knee instability, did not discuss whether such instability was slight, moderate, or severe in degree.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  As such, the Board finds that the Veteran should be afforded another VA examination to assess the current severity and impairment of the Veteran's service-connected right knee instability.  

According, the issue of an increased rating for right knee instability is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected right knee instability.  The claims file should be made available to the examiner for review.  The VA examiner should review any additional evidence associated with the record.  All indicated testsshould be performed and the findings reported.  The examiner should report whether there is subluxation or lateral instability of the right knee, and if present, indicate whether it is slight, moderate, or severe.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


